PER CURIAM.
Upon a thorough review of the briefs and record, we have found no reversible error in the trial court’s decision that appellant should be adjudicated delinquent as a result of his commission of several offenses. However, appellant contends, and the state concedes, that the Juvenile Disposition Order erroneously recites that he pled no contest to all fifteen offenses that were charged. Instead, appellant was tried and found guilty in an adjudicatory hearing of twelve of these offenses. The trial court found appellant not guilty of the offenses charged in Counts I, III and IV. Upon remand, the Juvenile Disposition Order shall be corrected accordingly.
AFFIRMED in part, REVERSED in part, and REMANDED for modification of the Disposition Order.
WOLF, MICKLE and BENTON, JJ., concur.